Citation Nr: 0913100	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  95-16 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability resulting from 
left ankle triple arthrodesis performed at a VA facility in 
January 1990.

2. Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for cervical spine injuries sustained in a 
fall at a VA facility in August 2002.

3. Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for lumbosacral spine injuries sustained 
in a fall at a VA facility in August 2002.

4. Entitlement to service connection for a variously 
diagnosed respiratory disability, claimed as due to mustard 
gas/Lewisite exposure.

5. Entitlement to service connection for a disability 
manifested by hand and left shoulder numbness, claimed as due 
to mustard gas/Lewisite exposure.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1943 to April 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March 1995 
and May 2003 rating decisions of the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1995, the Veteran appeared at a hearing before a 
Decision Review Officer (DRO) at the RO to provide testimony 
on the issues of the left ankle triple arthrodesis, a 
respiratory disability, and a disability manifested by hand 
and left shoulder numbness.  A transcript of this hearing is 
of record.  In May 2002, the Board remanded these issues for 
further development of the evidence.  

In July 2005, the Veteran appeared at a Travel Board hearing 
before a Veterans Law Judge (VLJ) to provide testimony on all 
five issues currently on appeal.  In December 2005, the Board 
remanded these issues for further development of the 
evidence.  Because the VLJ who conducted that hearing 
retired, the Veteran was offered the opportunity for another 
Travel Board hearing; such hearing was held before the 
undersigned in December 2007; a transcript of this hearing is 
of record.  At the hearing, the Veteran was granted a 60-day 
abeyance period for the submission of additional evidence to 
support his claims for which he submitted a waiver of RO 
initial consideration of such evidence.

In March 2008, the Board referred the issue of entitlement to 
benefits under § 1151 for left ankle triple arthrodesis to 
the Veterans Health Administration (VHA) for an advisory 
medical opinion.  In September 2008, the issue of entitlement 
to service connection for a variously diagnosed respiratory 
disability was also referred to the VHA for an advisory 
medical opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of service connection for a disability of the 
hands and left shoulder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1. Additional disability from a left ankle triple arthrodesis 
performed at VA in January 1990 is shown to be no more than 
the necessary consequence of the surgery; other noted left 
foot and ankle disabilities are not shown to be additional 
disabilities caused or aggravated by the January 1990 
procedure.

2. Any additional cervical or lumbosacral spine disability 
from the Veteran's fall at a VA facility in August 2002 was 
not the result of VA hospital care, medical or surgical 
treatment, or an examination rendered by VA.

3. The Veteran's variously diagnosed respiratory disability 
is reasonably shown to be related to exposure to mustard 
gas/Lewisite during service.  



CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional disability from a 
left ankle triple arthrodesis performed at a VA facility in 
January 1990 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.358 (2008). 

2. The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for any additional cervical or 
lumbar spine disabilities sustained in a fall at a VA 
facility in August 2002 are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2008). 

3. Service connection for a variously diagnosed respiratory 
disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for a respiratory 
disability, inasmuch as the determination below constitutes a 
full grant of the claim, there is no reason to belabor the 
impact of the VCAA on the matter, since any error in notice 
content or timing is harmless.  

For the remaining claims adjudicated by this decision, the 
Veteran was advised of VA's duties to notify and assist in 
the development of the claims.  While he did not receive 
complete notice prior to the initial rating decisions, August 
2002, January 2003, and December 2005 letters provided 
certain essential notice prior to the readjudication of his 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  These letters explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
He has had ample opportunity to respond/ supplement the 
record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  

The Veteran's service treatment and personnel records and 
pertinent post-service treatment records have been secured.  
The RO arranged for a VA examination in March 2006 and an 
addendum opinion in October 2006.  The Board referred the 
issues relating to left ankle triple arthrodesis and a 
respiratory disability for VHA medical opinions in March 2008 
and September 2008, respectively.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.





B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Benefits under § 1151 for Left Ankle Triple Arthrodesis

For claims filed prior to October 1, 1997, under 38 U.S.C.A. 
§ 1151, when a Veteran suffers injury or aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the Veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  The regulation implementing that statute 
appears at 38 C.F.R. § 3.358 and provides, in pertinent part, 
that in determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the Veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the Veteran or, in appropriate cases, the 
Veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

During the pendency of this appeal, Congress amended 
38 U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended statute is 
less favorable to the Veteran's claim; however, since the 
Veteran's claim was filed prior to October 1, 1997, it will 
be decided under the law as it existed prior to the 
amendment.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence is required here. 

In December 1988, the Veteran suffered a calcaneal fracture 
of his left ankle.  July 1989 VA treatment records reflect 
the Veteran had been in a walking cast for about 10 weeks.  
The ankle had good, painless range of motion; subtalar joint/ 
heel roll was painful and very limited; and the heel sat in a 
valgus position.  He was fitted for an orthotic.  A December 
1989 VA treatment record indicates he had a widened heel and 
valgus deformity without heel roll.  X-rays revealed severe 
osteoporosis of the visualized bony structure and reverse of 
the Bohler angle due to fracture of the left calcaneus.  
Physical examination in January 1990 (prior to surgery) 
revealed the left ankle had limited range of motion and an 
eversion deformity.  The Veteran walked with a limp, favoring 
his left leg.  It was noted that his ankle fracture had 
healed, but he had an eversion deformity that caused pain 
with ambulation; he had been fitted with a special shoe to 
aid in walking, but he reported it did not help.  X-rays 
showed well-maintained ankle mortice; marked deformity and 
compression of the left calcaneus from old healed trauma; and 
some osteopenia of the distal tibula and fibula and left foot 
bones.

In January 1990, a left ankle triple arthrodesis was 
performed.  Post-surgical x-rays revealed post-surgical and 
post-traumatic changes in the left calcaneum.  March 1990 x-
rays showed good position and early bone growth.  April 1990 
x-rays revealed marked osteopenia of the bones and no 
significant interval change since March 1990.  

A May 1990 VA podiatry consult report revealed hammertoe 
deformity of the left 3rd and 4th digits; limb length 
discrepancy; and laterally deviated left hallux.  A consult 
was requested to measure the leg length discrepancy and to 
order custom molded shoes.  X-rays showed impressions of 
osteopenia; old healed comminuted fracture of the left 
calcaneum; obliteration of the calcaneal joint space; and 
dislocation of the navicular medially and dorsally in 
relation to the talus, with absence of the head of the talus.  

June 1990 x-rays revealed evidence of previous trauma to the 
calcaneus with flattening of the anterior one-half of this 
bone in the lateral projection and "[a]pparent attempts at 
fusion between the talus, calcaneus, and the tarsonavicular 
bone."  

March 1992 left foot x-rays showed a marked decrease in bone 
density compatible with osteoporosis; degenerative changes 
involving the cartilage between the distal end of the tibia 
and talus; fusion between the talus and the calcaneus and the 
cuboid bone; and evidence of pes planus deformity involving 
the bones of the left foot.  In June 1993, a valgus wedge was 
made for the Veteran's left heel.

November 2003 VA treatment records indicate the Veteran was 
seen for diabetic foot care.  It was noted that he had a 1/2 
inch left leg length discrepancy (short).  The diagnoses were 
onychomycosis, onychodystrophy, hammertoes, and leg length 
discrepancy.

The record contains two opinions addressing whether the 
Veteran has additional disability as a result of the January 
1990 left ankle triple arthrodesis.  When evaluating these 
medical opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the Veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

An October 2006 VA examination addendum report indicates the 
Veteran has hallux valgus deformity.  The examiner provided 
the following opinion: 

I am unable to attribute his deformity to the 
surgery in this matter, for it is established 
that this patient had a deformity of his foot 
before the surgery; furthermore every case is not 
a success and even with success [the patient] may 
have adverse results.  Nevertheless it is within 
the expectation that when he had this surgery to 
correct this deformity that his foot would no 
longer be deformed.  Treatment for similar 
deformities have been known to recur however 
there are techniques which employed may decrease 
the incidence of recurrence. . . .  Yes the 
patient does have a disability following his 
January 1990 surgery.  This is not a direct 
result of the surgery but an unfortunate 
complication of an unsuccessful surgery.  The 
patient's disability is hallux valgus.  

This opinion is unclear regarding whether hallux valgus is 
the same disability the Veteran had prior to the surgery, 
whether it is an additional disability, or whether it was a 
"necessary consequence" of the surgery.  It also does not 
discuss the nature and clinical onset of any other foot 
diagnoses of record.  Hence, the opinion does not provide a 
sufficient response to the medical questions at issue in this 
case and it has little probative weight.  

In contrast, an April 2008 opinion from a VHA orthopedic 
surgeon explains in detail the triple arthrodesis procedure.  
He stated that the Veteran's current left lower extremity 
disabilities include left hindfoot fusion, onset January 
1990; left hallux valgus, first noted in February 1982; left 
fourth toe clavus and left second hammer toe, first recorded 
in April 2005, but present prior to then; left pes planus, 
onset in December 1998 with calcaneus fracture, if not 
present earlier; left foot onychomycosis and onychodystrophy, 
recorded in May 2000, onset undetermined; and leg length 
discrepancy, onset undetermined.  The specialist opined that 
the left hindfoot fusion was the only disability resulting 
from the triple arthrodesis in January 1990 and that this was 
a necessary consequence of the triple arthrodesis; stiffness 
of the hindfoot is an "expected result and goal of the 
procedure."  Hallux valgus existed prior to the surgery and 
was bilateral, confirming that triple arthrodesis was not a 
cause.  The specialist found no evidence that hallux valgus 
was worsened by the surgery as the findings were similar on 
both feet.  Corns and hammertoes also did not result from the 
surgery.  The specialist noted that all other left leg and 
foot findings were not expected as necessary consequences of 
the procedure, which was confirmed by the bilateral nature of 
the conditions.

This opinion has the greater probative value of the two 
medical opinions of record.  It is phrased in specific terms 
and the specialist provides sufficient rationale for his 
opinion.  He thoroughly describes the left ankle surgery that 
was performed and the Veteran's left foot and ankle 
disabilities, and their relationship, if any to the surgery 
performed at VA.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (finding that an examination report is adequate 
where it describes the disability in sufficient detail so the 
Board can make a fully informed evaluation of the 
disability).  This opinion is persuasive of a conclusion that 
left hindfoot fusion is the only additional disability that 
resulted from the triple arthrodesis surgery and that this 
was a necessary consequence of that surgery.  Hence, the 
Veteran has an additional disability; however, the competent 
medical evidence of record shows that it was the necessary 
consequence of the surgery.  The Board also notes that the 
VHA opinion conclusively determined that all other left foot 
and ankle disabilities were not the result of or aggravated 
by the January 1990 surgery based on the bilateral nature of 
the conditions; hence, they are not additional disabilities 
resulting from the left ankle triple arthrodesis.  

There is no competent probative medical evidence that is 
contrary to this opinion.  The Board may consider only 
independent medical evidence to support its findings and 
cannot reach its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the 
medical evidence is against findings that any additional left 
foot or ankle disability resulting from the January 1990 
surgery was not a necessary consequence of that surgery or 
that other left foot or ankle disabilities were additional 
disabilities; hence, the Board is precluded from making a 
finding to the contrary.

The Board notes that at the December 2007 hearing, the 
Veteran testified that his treating physician had told him 
that VA had done a "messed-up job" with his ankle surgery.  
While his statements are presumed credible, a lay person's 
account of what a physician purportedly said is too 
attenuated to constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Veteran's own statements that his ankle disabilities were 
caused or aggravated by the January 1990 surgery and were not 
the necessary consequence of that procedure are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  The question is a complex 
medical question not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d. 1372 (fed. 
Cir. 2007).  

As the preponderance of the evidence is against a finding 
that any additional left foot or ankle disability was 
anything other than the necessary consequence of the January 
1990 VA left ankle triple arthrodesis, the benefit of the 
doubt doctrine does not apply and the claim must be denied.




Benefits under § 1151 for Cervical Spine and Lumbosacral 
Spine Injuries

For section 1151 claims filed on or after October 1, 1997, as 
with the claims involving injuries to the cervical and 
lumbosacral spine (filed in October 2002), the Veteran must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 
38 U.S.C.A. § 1151.

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the Veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).  
To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care, treatment, or examination and that the 
Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
Veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the Veteran's informed 
consent.  38 C.F.R. § 3.361(d). 

Statements and testimony from the Veteran report that when he 
went to sit down on a chair at a VA eye clinic in August 
2002, the chair rolled and he fell on his neck and back tail 
bone.  He reported that a doctor and assistant said the 
rolling chair should not have been used on the tile floor.  
He has indicated that use of the chair was discontinued after 
the incident and that if safety modifications had been made 
to the chair earlier, he would not have fallen.  

An August 2002 VA record states that the Veteran fell to the 
floor after rising from an examination chair; he hit his left 
hip.  Examination revealed no redness or bruising and the 
Veteran denied pain.  He was advised to call if he 
experienced any discomfort.  

Hence, the evidence shows the Veteran experienced some type 
of fall from a chair at a VA facility in August 2002.

The Veteran alleges that he suffers additional lumbar and 
cervical spine disability as a result of this fall.  Prior to 
the August 2002 fall, December 1988 x-rays of the lumbosacral 
spine revealed mild osteoporosis and mild degenerative disc 
disease.  June 1994 cervical spine x-rays revealed extensive 
degenerative disc disease from C5 to C7 and a July 1996 MRI 
revealed significant chronic degenerative osteoarthritis of 
the mid and lower cervical spine with significant osteophytes 
and spinal stenosis phenomenon at C5-6 and C6-7 level.  

Subsequent to the fall, an August 2002 VA record states that 
x-rays of the back were normal, but the Veteran was 
experiencing pain in his bottom.  Physical examination 
revealed tenderness at the coccyx area.  X-rays revealed no 
fracture, but the examining physician thought there was a 
fracture there.  He was provided with a donut pillow and pain 
medication.  

Another August 2002 note indicates the Veteran was 
experiencing severe pain in his mid back and neck since he 
fell.  He reported his pain was 5.5 on a 10 pain scale.  Neck 
x-rays revealed degenerative disc disease.  X-rays of the 
lower spine did not reveal any fracture.

A September 2002 VA treatment record shows the Veteran 
reported his back pain had increased since he fell at the 
ophthalmologic clinic.  Lumbosacral spine x-rays revealed a 
bulging annulus at L2/L3 and L3/L4 level.  Cervical spine x-
rays showed osteoporosis, moderate spondylosis and 
degenerative disc disease at C5-6 and C6-7 and facet joint 
osteoarthritis at C3-4.  

Statements and testimony from the Veteran throughout the 
appeal period show that he has continued to complain of pain 
in the cervical and lumbar spine.

The evidence appears to be in equipoise regarding whether the 
Veteran has additional lumbosacral or cervical spine 
disability from this fall.  In such a situation, reasonable 
doubt is to be resolved in the Veteran's favor; hence, the 
Board finds that the Veteran did experience additional 
lumbosacral and cervical spine disabilities as a result of 
the August 2002 fall at VA.  

What remains to be shown to substantiate these claims is that 
the additional lumbosacral and cervical spine disabilities 
are due to VA hospital care, medical or surgical treatment, 
or examination.  A preponderance of the evidence is against 
such a finding.

In order for additional disability to be compensable under 
38 U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  The additional 
disability must have been the result of injury that was part 
of the natural sequence of cause and effect flowing directly 
from the actual provision of "hospital care, medical or 
surgical treatment, or examination" furnished by VA.  Id. at 
101.

In the Loving case, the Veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the claimed knee injury resulting from the 
fallen grate was coincidental to the examination, and not 
caused by it, and concluded that the Veteran's claim for 
compensation under § 1151 "lies beyond the ambit of section 
1151."  Loving, 19 Vet. App. at 100-101.  In support of its 
conclusion in the Loving case, the Court made reference to 
the case of Sweitzer v. Brown, 5 Vet. App. 503 (1993), in 
which the Court had affirmed a Board decision which denied 
§ 1151 benefits for a Veteran who had claimed that, while he 
was waiting for a VA examination, an unidentified patient in 
a motorized wheelchair struck the claimant in the lower 
torso, and knocked him to the ground.  The Court, in 
Sweitzer, held that § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.

In Sweitzer, the Court emphasized that § 1151 "does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA."  Id. at 505.  The Court noted that the 
legislative history reinforced the conclusion that 
compensation under § 1151 is to be awarded only for an 
increase in disability that is the result of action by VA, 
and not from a coincidental event.  Id.; see VAOPGCPREC 7-97 
(Jan. 29, 1997) (concluding that the provisions of § 1151 
effective prior to October 1, 1997, do not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization); see 
also VAOPGCPREC 1-99 (Feb. 16, 1999) (holding that the 
provisions of § 1151, effective prior to October 1, 1997, 
authorize compensation only for disability resulting from 
treatment or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort).  Although § 1151 was amended in 
1997 to add the element of fault, the intent of Congress to 
provide compensation for disability related to VA treatment 
or examination has not changed.

The record does not reflect that the fall resulted from 
examination or treatment of the Veteran; rather, it appears 
he was either trying to sit down in the eye clinic or getting 
up from a chair in the eye clinic.  Hence, the injury did not 
result from the actual VA eye treatment or examination 
itself, but from an incident that is merely coincident with 
that treatment.  Even if the fall occurred during the 
examination, as was the situation in Loving, there is no 
evidence that he fell because of the VA treatment or 
examination he was receiving.  As described above, VA 
precedential law is clear that such an incident is "beyond 
the ambit of Section 1151", even where additional disability 
is incurred.  Loving, 19 Vet. App. at 100-101.

In a case like this, where the law, but not the evidence, is 
dispositive, the appellant's claim should be denied because 
of the lack of legal entitlement under the law. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  Since the appellant 
seeks compensation under 38 U.S.C.A. § 1151 for additional 
lumbosacral or cervical spine disability allegedly incurred 
as a result of an intervening cause not resulting from 
treatment or examination rendered by the VA, these claims, 
which are without legal merit, must be denied.

Service Connection for a Respiratory Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia. Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition.  
38 C.F.R. § 3.316.

The United States Court of Appeals for the Federal Circuit 
has held that when a Veteran is not entitled to a regulatory 
presumption of service connection, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during service.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

VA treatment records show diagnoses of chronic bronchitis and 
chronic obstructive pulmonary disease (COPD).  The earliest 
medical notation of record of these conditions is in May 
1983.  Statements and testimony from the Veteran report that 
he first noticed respiratory problems about two months after 
being exposed to mustard gas/ Lewisite.  He has stated that 
he continued to experience respiratory problems after 
service, but did not bother seeking medical attention until 
many years later.  He never smoked or drank in his life.  

The Veteran has alleged that testing using mustard gas/ 
Lewisite was completed on him at Camp Sibert, Alabama.  He 
has also stated that he dumped barrels of gas into the 
Pacific Ocean when he was stationed in the Philippines.  The 
Defense Manpower Data Center and U.S. Army Research, 
Development and Engineering Command were unable to locate 
references to the Veteran in their databases of people having 
possible exposure to these gases.  A text entitled Veterans 
at Risk indicates mustard gas testing was completed at Camp 
Sibert.  Unit records show the Veteran's unit was located at 
Camp Sibert, but they do not indicate that such testing was 
done on members of his unit.  

Service records show that in August 1945 the Veteran's unit 
was involved in setting up a site to store toxic gases, 
including mustard gas and Lewisite.  This project involved 
handling and moving ton containers of these toxic gases.  
These records also show members of the Veteran's unit handled 
and were exposed to chemical warfare material and other 
gases, such as chlorine.

A March 2006 VA opinion notes that bronchitis and COPD were 
at least as likely as not the result of exposure to mustard 
gas/lewisite during service; however, this opinion then 
states that the Veteran was not stationed in an area where 
such gas was used.  Hence, this opinion is self-contradictory 
and is insufficient to support the Veteran's claim.

In February 2009, a VHA specialist in Pulmonary and Critical 
Care Medicine reviewed the Veteran's claims file, 
specifically noting his exposure to mustard gas/Lewisite 
during service.  She provided the following opinion:

Studies show that exposure to nitrogen mustard 
and Lewisite gases is causally associated with 
chronic respiratory diseases, including chronic 
bronchitis and [COPD], and that exposures such as 
those suffered by the appellant are sufficient to 
cause respiratory disease.  Conclusions are 
supported by records placing his unit in 
locations where testing was done, as well as in 
close contact/handling of large quantities of 
stored gases.  Furthermore, the appellant does 
not describe other exposures, such as smoking, 
which might be alternative or additional causes 
of his pulmonary disease.  Based on my review of 
the case files and these considerations, it is 
very likely that his currently diagnosed 
respiratory disability (bronchitis and COPD) was 
caused by exposure to mustard gas/Lewisite during 
military service.

The Board finds that the February 2009 VHA opinion has the 
greatest probative value of the medical opinions of record.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  This opinion is phrased in specific 
terms and the specialist provides sufficient rationale for 
her opinion.  The expert discusses the Veteran's in service 
exposure to mustard gas/Lewisite and the fact that he did not 
have other possible risk factors, and concludes based on 
these facts that it is "very likely" that his respiratory 
disability is related to his inservice exposure to mustard 
gas/Lewisite.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (finding that an examination report is adequate where 
it describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  The 
Board finds no reason to question this opinion by a VHA 
specialist.  Accordingly, the Board finds that the February 
2009 VHA opinion holds substantial probative weight and is 
persuasive of a conclusion that the Veteran's variously 
diagnosed respiratory disability is related to his exposure 
to mustard gas/Lewisite during service.  Consequently, 
service connection for a variously diagnosed respiratory 
disability is warranted.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability from a left ankle triple arthrodesis 
performed at a VA facility in January 1990 is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for cervical 
and lumbar spine disabilities claimed to be the result of a 
fall at a VA medical facility in August 2002 is denied. 

Service connection for a variously diagnosed respiratory 
disability is granted.


REMAND

The Veteran alleges that he has a disability manifested by 
bilateral hand and left shoulder numbness that he claims is 
due to mustard gas/Lewisite exposure during service.  As 
noted above, the record reflects that he had at least some 
exposure to mustard gas/Lewisite during service.  

1984 VA treatment records show a diagnosis of bursitis of the 
left shoulder.  Additionally, August 1991 VA treatment 
records reveal basal cell carcinoma of the skin.  A 
handwritten note states "could be from mustard gas".  While 
the record reflects these earlier diagnoses of hand and 
shoulder disabilities, there is no indication in the record 
that the Veteran has diagnoses or residuals of these or any 
other hand or left shoulder disability at any time during the 
appeal period under consideration.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (finding that the requirement of 
having a current disability is met "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim").  However, 
he has continued to complain that he experiences numbness in 
his hands and left shoulder.  It is also notable that the 
Veteran has established service-connection for dermatomycosis 
of the hands.

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  Here, there is evidence the Veteran had 
disabilities of the hand and left shoulder in the past and 
continuing complaints of numbness in these areas and evidence 
that he had at least some exposure to mustard gas/Lewisite 
during service.  Additionally, the handwritten unsigned note 
indicates there may be an association between basal cell 
carcinoma and mustard gas/Lewisite exposure; however, this 
opinion is speculative and it is unclear who provided the 
statement.  Consequently, a VA medical examination to 
determine whether the Veteran has current hand and left 
shoulder disabilities, and, if so, to obtain an etiology 
opinion, is indicated. 

The record reflects the Veteran receives ongoing treatment at 
the VA Medical Center in Chillicothe.  Other than some May 
2008 VA treatment records submitted by the Veteran, the most 
recent VA treatment records that have been associated with 
the claims file are from March 2006.  As updated treatment 
records may contain evidence regarding bilateral hand or left 
shoulder disability and if pertinent to the Veteran's claim 
are constructively of record, such records must be secured.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO must obtain any updated VA 
treatment records since at least March 
2006 that have not already been 
associated with the claims file.

2.	The RO should then arrange for the 
Veteran to be examined by an appropriate 
specialist to determine whether he has a 
current disability of the hands (other 
than dermatomycosis) and/or left 
shoulder.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  If it is determined 
that the Veteran has hand and/or left 
shoulder disabilities, the examiner 
should express an opinion regarding the 
likely etiology of such disability(ies), 
and specifically whether each identified 
hand or left shoulder disability is at 
least as likely as not related to the 
Veteran's exposure to mustard 
gas/Lewisite in service or is otherwise 
related to service.  The examiner must 
explain the rationale for all opinions 
given.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


